Citation Nr: 0506875	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1987 and from November 1990 to April 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
PTSD and assigned an initial 10 percent evaluation, effective 
October 1, 2002.  The veteran perfected a timely appeal of 
the initial 10 percent rating to the Board.

In a May 2003 rating decision, the RO determined that its 
January 2003 rating action, which assigned October 1, 2002, 
as the effective date of service connection, was clearly and 
unmistakably erroneous, and assigned November 9, 2001, as the 
effective date of service connection and of the veteran's 
entitlement to an initial 10 percent evaluation for his PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the course of this appeal, the veteran was afforded 
his sole formal VA psychiatric examination in July 2002.  In 
his May 2003 Substantive Appeal, however, he reported that 
his PTSD had worsened.  In this context, the veteran asserted 
that he now looses at least six hours of work per week due to 
his PTSD symptoms, which he described as decreased sleep, 
poor concentration, and problems controlling his anger.  As 
such, given the particular circumstances of this case, the 
Board determines that this matter should be remanded to 
afford the veteran another VA psychiatric examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In addition, in October 2001 and November 2002 reports, an 
examiner at the Worcester, Massachusetts, Vet Center stated 
that she had treated the veteran at that facility since 
February 2001.  To date, however, other than those reports, 
no records of the veteran's treatment at the Worcester, 
Massachusetts, Vet Center have been associated with the 
claims folder.  The record also shows that the veteran 
receives treatment for his PTSD from at the Worcester, 
Massachusetts; however, records of his care, dated subsequent 
to April 2003, have likewise not been associated with the 
claims folder.  

Because records generated by VA facilities, including Vet 
Center records, that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file, 
see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the RO must associate 
these records with the claims folder.  Moreover, pursuant to 
the law and regulations, VA must obtain these outstanding VA 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  For this reason as well, the Board has no 
discretion and must remand this matter.

Further, these outstanding treatment records may be 
especially important in this case in light of the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  In 
that case, the Court held that where, as here, the veteran 
challenges the initial evaluation assigned immediately 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder records of the veteran's 
treatment at the Worchester, 
Massachusetts, Vet Center, dated since 
February 2001, and from the Worchester, 
Massachusetts, VA outpatient clinic, 
dated since April 2003.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


